opinion ~ch 04VSl
                     WI F Ulngfur lsoarpany~
                         lppliootlon for rpooial-
                         iad motor ourler   oer-
                         t1iioat*r.
         In your lottor of Yuuo &I, 1941
quoat our oplnlon in reBPOau   to   tih   to11s     g,-
tionsr




     1. "Undw thaw    iaotm rhould w      oolloot
       a illlag fu oa 288.0o n0
                              lmoh 8po-
       oial hmodltr Famlt or ia oaa fll-
        ing ra0 0r #es,00 ruffloient':




     S. ~.u8umlngthmt on0 *Grpndfatherl
Be& tree      6. sllcv,     uirrotu,   Puo    I!



        CortIfIee8e       my be filmed      to on-~-


        bmugh8 & o ut
                    wh e r e
                           la o h
                                o ith o Sp r -
        0Io.l (haedit~ Pormlto luth e r IoXr-
                                            a o
        ragwluepera8hno   rlthl~ogul.or
        whebaloo fm~ 4Ifforoat    base. In ouob
        idaan 00 t0 a0 tb      mu   0u8iri0a
        h$oltr tb r-8          to epcrotefror laoh

     4. *&a.~   es c fast, oM it I. a faot,
        8&t mom Bpolal arroai8yPomlttoeo
        hol4ralI4prml8oon Jawa
        dloh hn oiaoo boon ou~oo1 If& ‘o?br
        tho OmmIooloa for fallen to ulntoln
        iaou~rr    UC these pamlt8ccoca-
        tItlo6to *G&fothor~ ri6h80?w
           urtharltrfbrtha RdlradCmnlooIon8o
issue op*olillxod rotor suricr oortitiowtaa1~
round in xr3. ssl, forty-seventhLsglrltarc. me
           ror
p r o vlo lo n conrertl~           ooauaodlt~ pusits
                          lp c o lnl
into lpoololioed aotor curler    outlri008cs is
fouad In 80otiaa 5a ( b l)
                         a dr edo :
           I*    * *I prorlded    further    that. our per-
     -n to wha a 'SperiolOauoQIt~' pmm.lt
     ror tho true  8a8Ionof any or oil of
     l.nld
         reYPd1t.o
                r ha6baoairoW        underthe
      rovlolou0r seatlea 8, pcroera
     % tlole Wllb TItlo RI5 XovIood P‘Ii:)h-
     @es of thr Btat~0r &as    Has, 00 amend-
     64 ,lflub h‘@moleI %mioh87’ prralt 8h.l:
     harr beea ln.‘foroe
                       an4 effwt oa Wnmrf 1,
     1.011,   4d lf ouoh person or prcdeoeooor           in
     lntemat &nr doolro to ooatinuoIa the bwl-
     aooo of a rotor ourlu  or ruoh odmodlty
     or 0emwaltloooball rib            M wplIoatIon
     fo r l   lu8Iflo o 8e
                        efo o ntc a lew
                                      en8
                                       c a eeeo -
     olty un4.r     8hr tono     of tldo    A.8 within
     01 x 8~($ 0y)o af8cr 8h olfeotlve   date
             It shall bo the 6uty of tlu km-
     h e r eef,
     aloolon to Ioouo WIthout iotthorproof A
ma.   Juoo X. KIlly, Dlnotor, “ye S



      oortlfirato luthorlxly     t&a oporrtioa u .
      *Speolnlioe4 Yatu     krrier’ far tbc truo-
      Qortrt1oa or ouoh oomodI tr or eao;odltlro
      covered b? the .*8poolml hnodltf’   pemlt
      hold b tb, w;plIernt whloh 'S loiall.od
      Yotor Elr ler ioort1f~c.t. ohad b. Iseurd
      to the .ppll.mt~d      Imludo .lltha right8
      xna    prlvllo@o granted under o.ld 'Sp.olal
      hmodit~’      permit.”

          The qp~ll~tlon   re0 n.ntloIKdby gou IO pro-
vided ror La L;ootIo5 8a(f1 and reads es r0u000t
             n(r)Etuy .ppllo.ticm for        l oortiri-
      0m     0r b:Io oonvonlrnoo urd nooooolt~
      under thr 0Sa OtiOnlh nllb elOeOnpanird bJ
      a riling ior in the SUP 0r ‘hrmty-rivr.
      'bl1.r. (#86), whloh is. 0h.U bo in &PI-
      tlen to ether for8 amS bxoo, and ohll           bo
      mtalm4        by tbr Cc*rppl@@lon
                                     k-hotharoarti-
      ri0m        or convtni~nao MU ncemslty 10
      granted or not."
          ‘fa. oart.ln .xt.at w. b.lloro your oeoond
and third quootlolu pnoont  rdrialotr.tlto,rather
tb..l.@pr.bl.no.      Aboont any lpooial olrouw8ormoo
ch1.b would oeuoo u&u. oomQll..tlo.o In the mtter 0r
oontrr8iagtha op.ol.1 0om:odlty p..xultrinto opaoial-
iso& motor ro.rrier oortirioaoo    or In ~dmIalotaring
the A88 o na luporrW4      the roopootlro o~mt1o.o .?
the aurlar w think       it wo1s& ba oati-1~ ocrpote.8
ror tb0 R@&oad    GollPal@ol~n to looppt ad fll. 8 0Ingl0
.pplI..tion omklng tin ooarerolon 0r l.*srol lp.olil
ooarnodltr Qcml80Into ona lp~Ol8lltOd OarAOr oertlti-
0m,    d     t0     ~OOU~ l 0140   00tifri00te lth~ix*     ill
or thr opontlono thmntniore   oondua$od underlo r o r el
ep o o lac olo mo a pcalto.
                    lty     'Ihisuawer would .pplr to
the sot of faoto rbodiad in your 8hlrd queotloa, tha
sow as If the urrler has &d oaly QDIbaoo o$ e ora-
tloo.   Rowrer whom l.rIouo .dmIaIotn8Ir. amp E 0.0
tieno .ro or dk.ly dll be preooatedby luah l -tap-
I-,   Ia our opinion, the fhuloalon would bo aotiag
rlthin It. authori8r In m~uirly m lp.pplIorat  to rile
thr lovorU lppropatr ~ppllaatlonm.
Boa. Jane0 I, Mldo~, Pago 4


          *noworIry our lint qucotloa,I8 IO notad
thattho      is nqu Ired to lmoapan$ asa lppllo~tloa
              fto
 ul lo DDt t-,be &footed br thr nuabsr of lpeolal
oomodlt ~r~lto Iavolvedin tho oppllo~tlon. Mun
one applIoatIon IO tok~r, th@illIagrmo *ill88 Sm.00
f.s$     It mar bo u lpplloatlonto oonrortoatoral
          .
           Our onowr to your rourth quootlonlo 0 no-
ptlro oae. tiethlnh tin mQrxaUxthum     provisionaoo-
lourI1~ pro-ouppoooo tlm eontlnuuioala ofroot or the
p :-r uit
       lInoo Jonrww 1, 1941. lb hold atheA.. would
k U, groat   a orrtlfloatrto oae man without nqUIrlng
him to proveconwaionoe and neoo@oIty   whiledwqlag
it to -other, dth no gzr,uad  ror ol~oslrlo~tlon6x0
ccpt that at on8 tin the formerhad had l prrmlt.Suoh
0 oonotruotloashould not ba glronthe ~otatute  unlooo
lboolutol~nqulnd    br Its lm@mge.    h think tho
p-ovioIoa lo lubjoot to's airme     8nd aors reaoon-
oblo in8erprektIoa,r1t1 It was ucant to outhorlre
the 9onreroloainto lpeololl~oQaotor ourlcr cisrtlrl-
oatmoai  ttiooorpeold oomsodlty permit8 whioh hare
been In legd axistenor Blnoe before o’cnuary 1, l?rU.
fn other words, It was c;eaat to requlra the holders
of ~m331180Iooumd olnoo Jnnunry1, 194l, to pmvo
oonvonleaco end asoeooIt~ la or&u to oocuro n ooa-
r c r o lono
           a -
             tto oonftr lpolal rights on oa9 rho had
hold a permit at that time  but who had lubooquently
aurmndsroQ the same or suffcrod its oanoellatloa.
                              Tours very   t3u.l~




GRLlLi3                    BJ (SQnod) Glenn 1;.L-swlo
                                     Glenu a. ~0
IcPROQlCDJUL. G5, 1941                         ~olot~t
(SIeaod) Chprrr Soll*ro
FXRST bS3X8TARTATTO~Y   CZ:;i:i.AL